Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine appliance of independent claims 1, 11, and 21 comprising, inter alia, a dispenser drawer slidably received in a housing above a basket, the dispenser drawer extending from a forward end to a rearward end, the dispenser drawer defining a primary compartment and a pod compartment adjacent to the primary compartment between the forward end and the rearward end, the pod compartment defining a pod outlet, and a pod cup selectively received on the dispenser drawer within the pod compartment to hold an additive pod, the pod cup defining a vertical opening therein to permit a wash fluid therethrough, wherein the vertical opening is defined as a curved arc disposed proximal to the forward end, and wherein the pod outlet is defined as a curved arc disposed proximal to the forward end.  Such novel and non-obvious configuration provides a dispenser with improved dissolution of an additive pod during a washing operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711